DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 8-11, filed 10/21/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments and associated arguments which demonstrate that Livnat (US 2013/0218219) does not suggest respiration-gated delivery of ventricular defibrillation shocks (Remarks pg. 10).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thompson-Nauman et al. (US 2020/0046989). See rejection below. As a result of the new ground of rejection, Applicant’s further arguments pertaining to rejections previously made over Livnat (Remarks pg. 11-15) are moot.
Applicant's arguments regarding Kane (US 2017/0056669) have been fully considered but they are not persuasive. Applicant argues that Kane concerns cardio-respiratory pacing, not defibrillation (Remarks pg. 15). The Examiner respectfully disagrees because Kane is clearly guided towards both pacing and defibrillation (Para. 66, 6th sentence: “the electrical stimulation pulses may include defibrillation/cardioversion pulses for shocking the heart out of fibrillation or into a normal heart rhythm”; Para. 70, 2nd to last sentence). As such, this argument is not persuasive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8-11, 14-16, and 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson-Nauman et al. (US 2020/0046989) (hereinafter Thompson-Nauman).
Regarding claims 1 and 11, Thompson-Nauman discloses an implantable medical system and method (Abstract; Fig. 1A-C), comprising: subcutaneous electrodes configured to be implanted at extra vascular positions (Fig. 1B, defibrillation electrodes 32A-B, pace/sense electrodes 34A-B are located behind sternum 24 and outside of vasculature of heart 18), at least a portion of the electrodes configured to sense cardiac events (Fig. 1B, pace/sense electrodes 34A-B; Para. 33, 2nd sentence), at least a portion of the electrodes configured to define a shocking vector (Para. 30, 5th sentence – end: “… a therapy vector between defibrillation electrodes 32 and a housing electrode formed by or on IMD 12… is substantially across a ventricle of heart 18…”); an implantable medical device (IMD) (Fig. 1A, IMD 12) that comprises memory and one or more processors (Fig. 2, IMD 12 comprises memory 50 and processing circuitry 40), the memory to store program instructions (Para. 63); and the one or more processors that, when executing the program instructions, are configured to: declare at least one of a ventricular fibrillation or ventricular tachycardia arrhythmia based on the cardiac events (Fig. 4, box 62; Para. 71); obtain a respiration proxy signal indicative of respiration, the respiration proxy signal varying over a respiration cycle (Fig. 4, box 64; Para. 72, 3rd sentence: “… processing circuitry 40 may monitor the respiratory volume of one or more lungs of patient 14 using sensing circuitry 42 and/or respiration sensor 53”); track a respiration state related (RSR) characteristic from the respiration proxy signal related to peak expiration (Fig. 4, box 64 and para. 72 suggest monitoring respiratory volume of one or 
Regarding claims 4 and 14, Thompson-Nauman discloses the RSR characteristic represents a minimum amplitude of the respiration proxy signal and the RG trigger occurs when a current level of the respiration proxy signal falls to a select window surrounding the minimum amplitude of the respiration proxy signal corresponding to peak expiration (Para. 67, 3rd sentence: “deliver defibrillation shock(s) to heart 18 of patient 14… at a point in time when respiratory volume of patient 14 is at threshold 52 or less”; Para. 68, 2nd sentence: “threshold 52 may be about 50%, about 40% about 35%, about 30%, about 25%, about 20%, about 15%, about 10%, about 5%, about 2.5% of the [end] tidal volume of patient 18”).
Regarding claims 5 and 15, Thompson-Nauman discloses the RSR characteristic represents a respiratory period and the RG trigger occurs when a time period, that corresponds to the respiratory period, elapses following a peak expiration of a most recent breath (Para. 68, 3rd
Regarding claims 6 and 16, Thompson-Nauman discloses the RSR characteristic represents a respiratory period and the RG trigger occurs when a time period, corresponding to a select amount of the respiratory period, elapses following a peak inspiration of a most recent breath (Para. 68, last sentence: “threshold 52 may be the respiratory volume of the lung(s) of the patient 14 about 5 seconds, about 3 seconds, or about 2 second or about 1 second after the start of an exhalation period of patient 14”; it is commonly known that the start of an exhalation period follows a peak inspiration of a most recent breath, see Fig. 3 & Para. 65).
Regarding claims 8 and 18, Thompson-Nauman discloses determining the RG trigger by obtaining at least one of thoracic impedance measurements or cardiogenic impedance measurements indicative of the respiratory cycle and obtaining at least one of an estimated respiration depth or respiration phase from the respiratory cycle (Para. 43 discusses monitoring transthoracic impedance to monitor respiration signal; Fig. 3 depicts respiration signal’s depth and phase over time with threshold 52).
Regarding claims 9 and 19, Thompson-Nauman discloses obtaining wideband electrogram signals, filtering the electrogram signals for a frequency content indicative of the respiratory cycle, and determining the RG trigger by obtaining at least one of an estimated respiration depth or respiration phase from the respiratory cycle based on the frequency content indicative of the respiration cycle (Para. 45 discusses monitoring cardiac EGM signals for monitoring respiration and that EGM signals may have lower frequency components which can be analyzed for monitoring respiration; Para. 42, 3rd sentence: “Sensing circuitry 42 may include filters… to condition any of these sensed signals for analysis by processing circuitry 40 and/or to detect features of the signals”; Fig. 3 depicts respiration signal’s depth and phase over time with threshold 52).
Regarding claims 10 and 20, Thompson-Nauman discloses obtaining an accelerometer signal from an accelerometer, filtering the accelerometer signal to obtain a frequency motion component nd sentence: “an accelerometer may produce a signal that varies based on respiration, e.g., based on vibrations and/or movement associated with respiration. Sensing circuitry 42 may include filters… to condition any of these sensed signals for analysis by processing circuitry 40 and/or to detect features of the signals”; Fig. 3 depicts respiration signal’s depth and phase over time with threshold 52).
Regarding claims 21 and 22, Thompson-Nauman discloses the ventricular defibrillation shock has an energy level between 11 and 50 J (Para. 58, sentences 5-10: “… defibrillation shocks having energies of less than 80 Joules (J)…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of McCabe et al. (US 8626292) (hereinafter McCabe).
Regarding claims 2 and 12, Thompson-Nauman discloses that the ventricular defibrillation shock is delivered at the peak expiration in the respiration cycle (see rejection of claim 1 above). Thompson-Nauman does not discloses the RSR characteristic comprises a slope of the respiration proxy signal and the RG trigger occurs when the slope transitions from a negative value to a positive value.
McCabe, however, teaches that the peak expiration phase occurs when the slope of an impedance signal transitions from a negative value to a positive value (Fig. 2, slope transitions from negative to positive at peak expiration phase 260). Seeing that Thompson-Nauman already teaches uses of impedance measurements in deriving respiratory measurements (see rejection of claim 8 above) and delivering defibrillation at the peak expiration phase as evidenced above, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Thompson-Nauman such that the RSR characteristic comprises a slope of the respiration proxy signal and the RG trigger occurs when the slope transitions from a negative value to a positive value in order to facilitate delivery of the defibrillation shock at peak expiration (MPEP 2141(III)(A): “Combing prior art elements according to known methods to yield predictable results”). 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of Kane et al. (US 2017/0056669) (hereinafter Kane).
Regarding claims 7 and 17, Thompson-Nauman does not disclose that the one or more processors are further configured to measure the signal indicative of respiration during normal sinus rhythm to obtain at least one of a baseline peak to peak (P-P) range or a baseline respiratory period; define a time out value based on the respiratory period, wherein the gating further comprises setting a timer based on the timeout value, initiate the timer in connection with the declaring the at least one of the fibrillation or tachycardia arrhythmia, and initiate delivery of the shock in response to expiration of the timer independent of whether the RG trigger occurs.
Kane, however, teaches cardio-respiratory pacing and defibrillation (Abstract; Para. 66, 6th sentence: “the electrical stimulation pulses may include defibrillation/cardioversion pulses for shocking the heart out of fibrillation or into a normal heart rhythm”) and measuring the signal indicative of respiration during normal sinus rhythm to obtain a baseline respiratory period; defining a time out value based on the respiratory period, wherein the gating further comprises setting a timer based on the timeout value (Para. 140, second sentence: “The length of the timer may be related to determined respiration rate that LCP 100 may determine from the respiration pattern”), initiating the timer in connection with the declaring an arrhythmia (Para. 140, second sentence; Para. 143, first sentence: “once LCP 100 has determined the respiration pattern, LCP 100 may switch to a lower-power sinus arrhythmia mode”), the delivering comprising initiating delivery of the HV shock in response to expiration of the timer independent of whether the RG trigger occurs (Para. 140, third sentence: “rely on the timer to align the switching of delivery rates to the patients' respiration cycle”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Thompson-Nauman such that the one or more processors are further configured to measure the signal indicative of respiration during normal sinus rhythm to obtain at least one of a baseline peak to peak (P-P) range or a baseline respiratory period; define a time out value based on the respiratory period, wherein the gating further comprises setting a timer based on the timeout value, initiate the timer in connection with the declaring the at least one of the fibrillation or tachycardia arrhythmia, and initiate delivery of the shock in response to expiration of the timer independent of whether the RG trigger occurs. Making this modification would be useful for reducing the power consumed by the IMD by only activating the respiration sensor intermittently, as taught by Kane (Para. 140, last sentence).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Livnat et al. (US 2013/0218219) discloses pulse parameters and electrode configurations for reducing patient discomfort from defibrillation (Abstract)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792